DISSENTING OPINION BY
President Judge PELLEGRINI.
Based on the “totality of the circumstances,” I would hold that the issue of whether Claimant had voluntarily retired from the workforce was not properly before the WCJ and, therefore, the WCJ lacked the authority to suspend benefits on that basis. I would also hold that to properly raise an issue not raised in the formal proceeding, a petition to amend has to be made in accordance with 34 Pa.Code § 131.35. Accordingly, I respectfully dissent.
What was before the WCJ was Employer’s termination petition alleging that Claimant had fully recovered from her work-related injuries and Claimant’s penalty petitions: one alleging that Employer unilaterally suspended Claimant’s benefits in violation of the Pennsylvania Workers’ Compensation Act (Act)1 and the other contending that Employer failed to pay attorneys’ fees in accordance with the order denying the supersedeas request.
The matter regarding whether Claimant had voluntarily retired from the workforce was incidentally raised, as explained in the majority opinion, on cross-examination and was never the focus of the proceeding. The issue of whether Claimant had voluntarily retired was never raised by Employer either by petition or motion. Based on that scant testimony, the WCJ suspended benefits finding that Claimant had voluntarily retired from the workforce. I respectfully dissent because, based on the “totality of the circumstances,” that issue was not sufficiently raised for the WCJ to be able to consider it.
Not addressed by the parties because it was filed after their briefs had been filed is our recent decision in Krushauskas v. Workers’ Compensation Appeal Board (General Motors), 56 A.3d 64 (Pa.Cmwlth. 2012).2 In that case, we addressed whether in a hearing on a penalty petition, an employer could raise for the first time that benefits should be suspended because the claimant had voluntarily retired from the workforce. We held that the WCJ had authority to suspend benefits in that case, explaining:
[A] WCJ has authority to suspend/terminate a claimant’s benefits in the absence of a formal petition where doing so would not be prejudicial to the claimant, ie., the claimant is put on notice that a suspension/termination is possible and is given the opportunity to defend against it. Whether the claimant has adequate notice depends on the totality of the *97circumstances of a particular case. This includes the procedural history, the factual history, the nature of claimant’s petition, and the nature of the employer’s response to the claimant’s petition.
Id. at 71. Because the claimant in that case was not disputing that he had notice that at issue was whether he had withdrawn from the workforce, we held that suspension of benefits was warranted. Id. at 72. In so holding, we specifically noted, “[t]his is not a situation where the WCJ sua sponte suspended Claimant’s benefits after the close of the record.” Id. While Krushauskas held that an issue could be considered even though it was not formally raised, because the issue of adequate notice was conceded, we did not address what type of notice is needed to meet the “totality of the circumstances” test.
Not addressed in Krushauskas was the Workers’ Compensation Regulation at 34 Pa.Code § 131.35, which provides:
(a) A party has the right to amend a pleading at any time in a proceeding before a judge, unless the judge determines that another party has established prejudice as a result of the amendment.
This rule requiring amendment and Krushauskas recognize that the purpose behind requiring the proof correspond to the pleadings is to protect the party against unfair surprise and not have to defend against matters of which the party has no notice — in other words, to provide the party with due process.
This is also consistent with the principles of Section 35.49 of the General Rules of Administrative Practice and Procedure3 which, although not applicable to workers’ compensation proceedings, addresses when and how issues not raised by the parties in the pleadings but raised at the hearing are allowed to be considered by the administrative tribunal. It provides:
(a) When, at a hearing, issues not raised by the pleadings are introduced by express or implied consent of the parties, they shall be treated as if they had been raised in the pleadings. The amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these new issues may be made upon motion of a participant at any time during the hearing. If evidence upon the new issues is objected to on the ground that it is not within the issues raised by the pleadings, the agency head or the presiding officer may allow the pleadings to be amended and the evidence to be received, when it appears that the presentation of the merits of the proceeding will be served thereby without prejudicing the public interest or the rights of any participant. When in the discretion of the agency head or the presiding officer, a continuance is necessary in order to enable the objecting participant to meet the new issues and evidence, a continuance may be granted by the agency head or the presiding officer....
(b) If an amendment adopted under subsection (a) has the effect of broadening the issues in the proceeding, notice of the amendment shall be given in the same manner as notice was given at the commencement of the proceeding and to the same class of persons who received the notice.
1 Pa.Code § 35.49.
Like Pa. R.C.P. No. 1033,4 under Section 35.49 of the General Rules of Administrative Practice and Procedure, a party seeking to have an issue raised at the hearing that was not raised in the formal pleadings *98must make a motion to amend the pleadings to raise the issue. Both the General Rules and the Rules of Civil Procedure require that there be a formal motion to broaden the issues raised in the formal proceedings. I would extend what is applicable to general administrative proceeding and civil litigation to workers’ compensation proceedings to give adequate notice that an issue has been joined.
Applying 34 Pa.Code § 131.35(a) and Krushauskas’ “totality of the circumstances” test to the facts of this case, no argument is being made that the petition was amended or even that the issue was joined, only that it was essentially within the discretion of the WCJ to decide whether to address this issue. The only reference to withdrawal from the workforce was several questions Employer asked Claimant as to whether she was retired and whether she was receiving a pension, but that questioning does not establish that Employer was seeking a termination of benefits based upon Claimant’s retirement, especially since Employer never formally requested that the pleading be amended. Given that asking several questions amounts to little more than a “whiff’ of raising the issue, and the lack of a petition to amend, Employer never requested that benefits be suspended on that basis, and under the totality of the circumstances test enunciated in Krushauskas, the WCJ erred in suspending Claimant’s benefits based on her voluntary retirement • from the workforce.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1 — 1041.4, 2501-2708.


. I dissented in that case because I would have held that the employer had to file a formal petition to suspend benefits because workers' compensation litigation is like civil litigation that typically ends after the trial is over but goes on for years, if not decades, and there should be some record that the Bureau of Workers' Compensation can tell on what basis a claim was granted or denied and not have to search the record to see if the matter was raised. Informing that view is that workers’ compensation is insurance and insurance claims or denials have to be documented in writing.


. While 34 Pa.Code § 131.35(b) supersedes Section 35.49 of the General Rules of Administrative Practice and Procedure, the two regulations are consistent to the extent that they both require a party to amend a pleading before the judge in order to raise a new issue.


. Pa. R.C.P. No. 1033 provides:
*98A party, either by filed consent of the adverse party or by leave of court, may at any time change the form of action, correct the name of a party or amend his pleading. The amended pleading may aver transactions or occurrences which have happened before or after the filing of the original pleading, even though they give rise to a new cause of action or defense. An amendment may be made to conform the pleading to the evidence offered or admitted.